Order                                                      Michigan Supreme Court
                                                                 Lansing, Michigan

  March 27, 2013                                                  Robert P. Young, Jr.,
                                                                             Chief Justice

  146386-7 & (55)(59)                                              Michael F. Cavanagh
                                                                   Stephen J. Markman
  ____________________________________                                 Mary Beth Kelly
                                                                        Brian K. Zahra
                                                                Bridget M. McCormack
  In re APPLICATION OF INTERNATIONAL                                  David F. Viviano,
  TRANSMISSION COMPANY FOR                                                        Justices
  EXPEDITED SITING CERTIFICATE
  ____________________________________
  ASSOCIATION OF BUSINESSES
  ADVOCATING TARIFF EQUITY,
           Appellee,
  v                                        SC: 146386
                                           COA: 303009
                                           Public Service Commission:
  MICHIGAN PUBLIC SERVICE                  00-016200
  COMMISSION,
           Appellee,
  and
  INTERNATIONAL TRANSMISSION
  COMPANY, d/b/a ITC TRANSMISSION,
           Petitioner-Appellee/
           Cross-Appellant,
  and
  CONSUMERS ENERGY COMPANY,
          Appellee,
  and
  MICHIGAN PUBLIC POWER AGENCY,
  and MICHIGAN MUNICIPAL ELECTRIC
  ASSOCIATION,
             Appellants/Cross-Appellees.
  ____________________________________/
  MICHIGAN PUBLIC POWER AGENCY
  and MICHIGAN MUNICIPAL ELECTRIC
  ASSOCIATION,
            Appellants/Cross-Appellees,
                                                                                                               2


                                                                  SC: 146387
v                                                                 COA: 303040
                                                                  Public Service Commission:
                                                                  00-016200
MICHIGAN PUBLIC SERVICE
COMMISSION,
         Appellee,
and
INTERNATIONAL TRANSMISSION
COMPANY, d/b/a ITC TRANSMISSION,
         Petitioner-Appellee/
         Cross-Appellant,
and
CONSUMERS ENERGY COMPANY and
ASSOCIATION OF BUSINESSES
ADVOCATING TARIFF EQUITY,
         Appellees.

____________________________________/

        On order of the Court, the joint motion for immediate consideration is
GRANTED. The application for leave to appeal the November 6, 2012 judgment of the
Court of Appeals and the application for leave to appeal as cross-appellant are considered
and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REVERSE, in
part, the judgment of the Court of Appeals. The Michigan Public Service Commission
correctly determined that issuance of an expedited siting certificate under 2008 PA 295
carries with it authorization to construct the transmission line that is the subject of the
certificate. The Court of Appeals clearly erred in determining that Const 1963, art 4, § 25
would be violated if 2008 PA 295 authorizes such construction because 2008 PA 295 was
enacted without re-enacting and publishing 1995 PA 30, which generally governs
construction of electric transmission lines. 2008 PA 295, and particularly Part 4 of the
act, provides a comprehensive legislative scheme for issuing expedited siting certificates,
and clearly intends construction of approved transmission lines. Because 2008 PA 295 is
an act complete in itself, Const 1963, art 4, § 25 is not violated. See Alan v Wayne
County, 388 Mich 210, 276-277 (1972), and People v Mahaney, 13 Mich 481, 496-497
(1865). In all other respects, the applications are DENIED, because we are not persuaded
that the remaining questions presented should be reviewed by this Court.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         March 27, 2013                      _________________________________________
       h0320                                                                 Clerk